Exhibit 10.24

MANAGED ACCOUNT AGREEMENT

This Managed Account Agreement (this “Agreement”) is entered into as of
September 1, 2006, by and between Horizon Fund III, Inc., a Nevada corporation
(the “Client”), and United Capital Asset Management LLC, a Florida limited
liability company (the “Adviser”).

WITNESSETH:

WHEREAS, the Client desires to engage the services of the Adviser in connection
with the management of certain of its investment activities and to work as its
investment adviser with respect to such investment activities, and the Adviser
is willing to furnish its investment advisory and portfolio management services
to the Client.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the sufficiency of which is hereby acknowledged, the parties hereby
mutually agree as follows:

1. Appointment. Subject to the terms, provisions and conditions set forth
herein, the Client hereby appoints and engages the Adviser to, and the Adviser
hereby agrees to, provide certain non-discretionary and discretionary investment
advisory and portfolio management services to the Client. The Client requests
the Adviser to make certain non-discretionary and discretionary investment
decisions with the Client’s funds in the account specified for such purposes in
Exhibit A and such other accounts as may be designated by the Client in writing
(collectively, the “Account”) pursuant to and in accordance with a set of
guidelines attached hereto and incorporated herein by reference as Exhibit B
(the “Guidelines”). The Adviser will have full power and authority to supervise
and direct the investment of the assets in the Account in accordance with the
Guidelines, including, without limitation, the power and authority to buy, sell,
exchange, convert and otherwise effect transactions in any stocks, bonds,
options, warrants, futures or other securities, all without prior consultation
with the Client, except as may otherwise be provided in the Guidelines. In
addition, the Client hereby appoints the Adviser as the Client’s
attorney-in-fact, which appointment is coupled with an interest, for purposes of
exercising the foregoing power and authority and discharging the Adviser’s
obligations under this Agreement. The Client acknowledges that there can be no
assurance that the Adviser will be successful in pursuing the Client’s
investment objectives or that the Adviser’s strategies will be successful. The
Client shall also notify the Adviser in writing of any specific restrictions
governing the Account under the current or future laws of any jurisdiction
applicable to Client or by virtue of the terms of any other contract or
instrument purporting to bind the Client or the Adviser.

2. Nature of Investments. The nature of investments will be as set forth in the
Guidelines. The investment may be in equity and debt securities, monetary
instruments and other investment instruments and may be highly speculative and
subject to risks, including, without limitation, the risk of losing the entire
value of the investment. The Client has had the opportunity to discuss and
consult with such advisers as it has deemed necessary in connection with the
risks involved with the Account, and hereby acknowledges and represents that it
fully

 

1



--------------------------------------------------------------------------------

understands such risks. It is intended that the Adviser will utilize its
investment expertise and services to manage the Account. The Adviser may,
however, if the Adviser considers it advisable in its judgment, to contract out
for certain investment advice on behalf of the Client at the Adviser’s expense.

3. Principal and Cross Trades. The Client understands that the Adviser may
engage in principal and cross trades (i.e., securities transactions wherein the
Adviser or broker-dealers are representing, as agents, both the Client and the
counterparty to a securities transaction). The Client hereby appoints Spectrum
Global Fund Administration (“Spectrum”) as its agent and representative for
purposes of providing consent to principal transactions, as contemplated under
Section 206(3) of the Investment Advisers Act of 1940, as amended. The Client
can (i) terminate this appointment of Spectrum on two days’ written notice to
the Adviser and Spectrum and (ii) appoint any other party, including itself or
any affiliate, to serve in this capacity.

4. Custody; Transaction Procedures. The Client has appointed or will appoint a
custodian (the “Custodian”) to take and maintain possession of all the assets in
the Account and will provide the Adviser with a true and complete copy of each
agreement with the Custodian, the names of persons authorized to act on behalf
of the Custodian and such other information as the Adviser may request. Neither
the Adviser nor any affiliate (as such term is defined in the rules and
regulations promulgated under the Securities Act of 1933, as amended) will be
the Custodian. The Adviser will have no liability with respect to custodial
arrangements or the acts, conduct, or omissions of such Custodian. The Adviser
may issue instructions to the Custodian as may be appropriate in connection with
the settlement of transactions initiated by the Adviser pursuant to the
authority conveyed by this Agreement. The Adviser will be under no duty to
supervise or direct the investment of any assets that are not in the Account in
the custody of the Custodian or readily available for delivery to the Custodian
by the settlement date of any proposed transaction.

5. Brokerage. Adviser will enter orders for securities transactions in the
Account with such brokers, dealers or issuers as the Adviser may select. Orders
will be entered for execution on such markets, at such prices, and at such rates
of broker-dealer compensation as the Adviser deems appropriate. In selecting
brokers or dealers, and in determining appropriate level of broker-dealer
compensation, the Adviser will seek to obtain the lowest commission, but will
also take into account not only the available prices and rates of broker-dealer
compensation, but also other relevant factors, including, without limitation,
execution and operational capabilities, reputation, availability of margin or
other leverage, and the range and quality of research and other services
provided by such brokers or dealers that are expected to provide the Adviser
with lawful and appropriate assistance in the Adviser’s investment
decision-making process. The Client understands that, under some circumstances,
the broker-dealer compensation it pays may exceed the compensation that could be
obtained from another broker or dealer, particularly if such other broker or
dealer were not providing research or other services. The Adviser may enter
orders with brokers or dealers with which the Adviser is affiliated, and the
Client acknowledges that such brokers or dealers may profit from such
transactions by charging their usual and customary rates of compensation,
including mark-ups or mark-downs on principal transactions. If the Client was
referred to the Adviser by a broker or dealer, Client understands that the
Adviser could have a conflict of interest in negotiating broker-dealer
compensation with such broker or dealer on the Client’s behalf.

 

2



--------------------------------------------------------------------------------

6. Account Service Fees.

(a) The Adviser will receive the following fees from the Client:

(i) A fee equal to 1/12 of 2.00% of the Net Asset Value of the Account
calculated as of the last business day of each calendar month (the “Management
Fee”). The Management Fee shall accrue monthly and be payable quarterly in
arrears no later than the fifth business day following the Client’s receipt of a
report from the Adviser calculating the Net Asset Value of the Account as of the
last business day of each of the three months in the quarter and the
corresponding Management Fee. The Management Fee may be waived, shared or
rebated, at the discretion of the Adviser; and

(ii) A fee equal to 20% of the amount by which (i) the Aggregate Net Capital
Appreciation of the Account exceeds (ii) the Account’s remaining Previous High
Peak (the “Performance Fee”). The Performance Fee shall be payable quarterly in
arrears and shall be paid to the Adviser promptly but no later than the tenth
business day following the Client’s receipt of a report from the Adviser
calculating such Performance Fee.

(b) “Aggregate Net Capital Appreciation” shall mean the excess, if any, of the
Account’s Net Capital Appreciation for such Performance Period over the sum of
the Account’s Net Capital Depreciation for such Performance Period and any Net
Capital Depreciation for each prior consecutive Performance Period for which no
Performance Fee was paid.

(c) “Aggregate Net Capital Depreciation” for any given Performance Period shall
mean the excess, if any, of the Account’s Net Capital Depreciation for such
Performance Period over the sum of the Account’s Net Capital Appreciation for
such Performance Period.

(d) “Loss Recovery Amount” for the Account shall mean, the amount, if any, of
Aggregate Net Capital Depreciation for the applicable Loss Recovery Period, if
any, adjusted to reflect any withdrawals from the Account.

(e) “Loss Recovery Period” for the Account shall mean a period of time that
includes the present Performance Period for the Account and each prior
consecutive Performance Period for the Account for which no Performance Fee was
paid. Performance Periods preceding a Performance Period for which a Performance
Fee was paid shall not be included in the Account’s Loss Recovery Period.

 

3



--------------------------------------------------------------------------------

(f) “Net Asset Value” shall be determined in accordance with the United Capital
Asset Management Pricing Policies, dated December 2005 (the “Pricing Policies”),
a copy of which is attached hereto as Exhibit C. During the term of this
Agreement, the Pricing Policies shall be used not only to value the Account, but
also to value the assets of Horizon Fund, L.P. and Horizon ABS Fund, L.P.

(g) “Net Capital Appreciation” shall mean the increase in the Net Asset Value of
the Account, including unrealized gains and losses, from the beginning of a
Performance Period to the end of such Performance Period determined (except for
certain reserves that may be established or abolished for estimated or accrued
expenses and for unknown or contingent liabilities) in accordance with generally
accepted accounting principles.

(h) “Net Capital Depreciation” shall mean the decrease in the Net Asset Value of
the Account, including unrealized gains and losses, from the beginning of a
Performance Period to the end of such Performance Period determined (except for
certain reserves that may be established or abolished for estimated or accrued
expenses and for unknown or contingent liabilities) in accordance with generally
accepted accounting principles.

(i) A “Performance Period” with respect to the Account shall mean the period of
time for which a Performance Fee was paid. The first Performance Period shall
begin on the date hereof and end on September 30, 2006. Each successive
Performance Period shall be a calendar quarter. In the quarter that the Account
is terminated, the Performance Period shall end on the date of termination.

(j) “Previous High Peak” shall mean the Account’s Loss Recovery Amount for such
Account’s Loss Recovery Period.

7. Distributions and Withdrawals. Unless the Client notifies the Adviser
otherwise in writing, distributions of any realized gains or profits will be
reinvested in the Account. The Client may withdraw any cash and cash equivalents
from the Account upon five (5) days’ prior written notice. The Client may
withdraw assets (other than cash or cash equivalents) from the Account upon
thirty (30) days’ written notice prior to the end of the month that the Client
intends to effect such withdrawal, provided that (i) the Adviser can waive all
or part of such notice period with respect to all or part of the proposed
withdrawal and (ii) the Client, in its sole discretion, can extend the date of
withdrawal. In the event that the Client notifies the Adviser that it intends to
withdraw assets (other than cash and cash equivalents) from the Account, the
Adviser shall have the option to monetize such assets and provide cash and/or
cash equivalents in lieu of such assets to the Client, provided that the value
of the cash and/or cash equivalents disbursed to the Client equals or exceeds
the Net Asset Value of such assets according to the monthly report (provided in
accordance with Section 8) for the month in which the withdrawal notice was
provided (the “Withdrawal Value”). Notwithstanding the previous sentence, within
ten (10) days of the notice of withdrawal, the Adviser shall have the option to
request one fifteen (15) day extension of the withdrawal date if it requires the
additional time in

 

4



--------------------------------------------------------------------------------

order to monetize the assets to be withdrawn at the Withdrawal Value. In the
event that the Client refuses to grant such extension request, the Client
acknowledges that the amount of cash or cash equivalents distributed to the
Client in lieu of the assets to be withdrawn may be less than the Withdrawal
Value.

8. Reporting Services to Client. As soon as reasonably practicable after the end
of each calendar month, the Adviser will provide the Client with a full account
statement reflecting the cash and market values of securities in the Account
computed as of the last business day of such month. The Adviser will also
provide the Client with detailed trading confirmations, including the following
information for the securities: general description, face amount, principal
amount and accrued interest amount. The Adviser will also provide the Client
with such other reports as the Client may reasonably request. The Adviser will
send these reports to the Client at the address set forth below in Section 23 or
such other address as the Client may request in writing. The Client will
provide, or instruct the Custodian to provide, the Adviser with such reports as
to the status of the Account as the Adviser may reasonably request from time to
time. The Client acknowledges that the Adviser will not be responsible for the
accuracy of any information disclosed in any such report provided to the Adviser
by any third party.

9. Voting Of Securities. The Adviser will not be required to take any action or
render any advice with respect to the voting of securities in the Account unless
authorized in writing by the Client.

10. Taxes/Withholding. The Adviser shall make no withholding for the Client for
any jurisdiction. Any withholding made from the results of investment management
of pooled funds in custody of the Adviser will be made only because local
jurisdictions might so require it on sales or dividends from local securities,
banking or investment instruments.

11. Confidentiality. The Client shall treat as confidential any and all
information, recommendations and advice provided by or at the direction of, as
well as actions undertaken by or at the direction of, the Adviser, furnished to
the Client in connection with the Adviser’s duties under the Agreement, except
that the aforesaid information need not be treated as confidential if required
to be disclosed under applicable law, if generally available to the public
through means other than by disclosure by the Client, or if available from a
source other than the Adviser.

12. Non-Exclusive Relationship. The Client recognizes and acknowledges that the
Adviser performs investment management services for various clients, which may
include investment companies, limited partnerships and other investment
vehicles. To the extent practicable, the Adviser will attempt to allocate
investment opportunities among its various clients, including Client, on a basis
that is, over time, fair and equitable to all clients. Client agrees that the
Adviser may give advice and take action with respect to its other clients that
may differ from advice given or the timing or the nature of action taken with
respect to the Account. The Adviser will have no obligation to purchase or sell
for the Account, or to recommend for purchase or sale by the Account, any
security that the Adviser, its principals, affiliates, or employees may purchase
for themselves or for other clients. Client recognizes that transactions in a
specific security may not be accomplished for all clients’ accounts at the same
time or at the same price. Notwithstanding the foregoing, the Adviser’s
engagement hereunder vis-à-vis its services to certain of the Adviser’s other
clients shall be governed by Exhibit B hereto.

 

5



--------------------------------------------------------------------------------

13. Certain Account Expenses. The Client shall reimburse the Adviser for the
reasonable fees and expenses of third parties (the “Account Expenses”) in
accordance with the estimated projections provided in Exhibit D. The
reimbursement for the Account Expenses shall be payable quarterly in arrears and
shall be paid to the Adviser promptly but no later than the fifth business day
following the Client’s receipt of a report from the Adviser detailing the
Account Expenses. In addition to the reimbursement for Account Expenses provided
in this Section 13, the Client shall pay the Adviser a one time fee of $5,000
related to organizational expenses within 30 days from the date hereof.

14. Applicable Laws, Rules and Regulations. The Client and the Adviser agree to
comply with all local, state and federal laws, rules and regulations that may
apply to the services being undertaken and received hereunder. If any terms,
provisions and conditions hereof or activities undertaken under this Agreement
on behalf of the Client are in conflict with the applicable laws, rules,
regulations or orders of any state or federal governmental or regulatory body,
the terms, provisions and conditions of this Agreement that are in conflict
shall not apply.

15. Liability. Except as may otherwise be required by the applicable laws, rules
and regulations or other applicable law, the Client agrees that the Adviser
(1) shall bear no responsibility and shall not be subject to any liability for
any act or omission respecting any other accounts of the Client not designated
as part of the Account, and (2) shall not be liable for, or subject to any
damages, expenses, or losses in connection with, any act or omission connected
with or arising out of any services rendered under this Agreement, except by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Adviser’s duties.

16. Indemnification.

(a) The Client agrees to indemnify and hold harmless the Adviser against any and
all losses, claims, damages, liabilities, or litigation (including legal and
other expenses) to which the Adviser may become subject:

(i) under applicable securities laws, rules and regulations, under any other
statute, at common law or otherwise, arising out of the Client’s willful
misfeasance, bad faith or gross negligence in connection with this Agreement;
provided, however, that in no case shall the indemnity in favor of the Adviser
be deemed to protect such person against any liability to which the Adviser
would otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of its duties; or

(ii) due to a breach of the representation contained in Section 19(d).

(b) The Client shall not be liable under Section (a) of this Section 16 with
respect to any claim made against the Adviser unless the Adviser shall have
notified the Client in writing within a reasonable time after the summons or
other first legal process giving information of the nature of the claim shall
have been served upon the Adviser, but failure to notify the Client of any such
claim shall not relieve the Client from any liability

 

6



--------------------------------------------------------------------------------

which it may have to the Adviser against whom such action is brought, except to
the extent the Client is prejudiced by the failure or delay in giving such
notice. In case any such action is brought against the Adviser, the Client will
be entitled to participate, at its own expense, in the defense thereof or, after
notice to the Adviser to assume the defense thereof, with counsel reasonably
satisfactory to the Adviser. If the Client assumes the defense of any such
action and the selection of counsel by the Client to represent the Client and
the Adviser would result in a conflict of interests and therefore, would not, in
the reasonable judgment of the Adviser, adequately represent the interests of
the Adviser, the Client will, at its own expense, assume the defense with
counsel to the Client and, also at Client’s own expense, with separate counsel
to the Adviser, which counsel shall be reasonably satisfactory to the Client and
to the Adviser. The Adviser shall bear the fees and expenses of any additional
counsel retained by it, and the Client shall not be liable to the Adviser under
this Agreement for any legal or other expenses subsequently incurred by the
Adviser independently in connection with the defense thereof other than
reasonable costs of investigation. The Client shall not have the right to
compromise on or settle the litigation without the prior written consent of the
Adviser if the compromise or settlement results, or may result in a finding of
wrongdoing on the part of the Adviser.

17. Standard of Care. The parties agree that the sole standard of care imposed
on the Adviser by this Agreement is to act with care, prudence, and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of similar character and with similar aims; provided, however, that
nothing in this Agreement shall be deemed to limit any responsibility or
liability that the Adviser may have to the Client to the extent such limitation
would be inconsistent with applicable laws, rules and regulations, including the
relevant securities laws.

18. Disclaimer of Warranties and Guaranties by the Adviser. The Adviser does not
guarantee results on the investment advice and portfolio management of the
Client’s funds deposited in the Account and invested by the Adviser. All
conditions, warranties or representations, either express or implied, related to
the performance of services under this Agreement are hereby mutually agreed by
both parties to be excluded.

19. Other Representations and Agreements. The Client represents that:

(a) it has full capacity to execute and deliver this Agreement, to consummate
the transactions contemplated hereby and to comply fully with the terms,
provisions and conditions hereof and that it shall deliver to the Adviser any
evidence of such authority that the Adviser reasonably requests.

(b) the terms of this Agreement do not violate any obligation by which the
Client is or may be bound, whether arising by contract, operation of law or
otherwise.

(c) its net asset value is in excess of $1,500,000 and/or it has at least
$750,000 invested with the Adviser.

(d) the assets to be managed by the Adviser for the Client are free from any
security interests, liens, or encumbrances exercisable by any third party
against such

 

7



--------------------------------------------------------------------------------

assets and the Client shall not grant a security interest, lien, or encumbrance
on any such assets for the benefit of any third party, except at the direction
of, or with the permission of, the Adviser; the Client will notify the Adviser
if it learns that any security interest, lien, or encumbrance has been created
against any assets managed by the Adviser.

(e) no later than ten (10) days from the date of this Agreement, it will provide
the Adviser copies of documents reasonably necessary for the Adviser to manage
the Account.

(f) it has received a copy of Part II of the Adviser’s Form ADV at least 48
hours prior to the execution of this Agreement.

20. Authorized Persons. Within ten (10) days from the date of this Agreement,
the Client shall provide the Adviser with a certificate of its Secretary,
Assistant Secretary or other appropriate person setting forth the names and
specimen signatures of all the individuals who are authorized to act on behalf
of the Client with respect to the Account (the “Authorized Persons”), and,
promptly after any change therein, the Client will provide the Adviser a revised
list of Authorized Persons. The Adviser shall not be liable and shall be fully
protected in relying upon any notice, instruction, or other communication that
it reasonably believes (based on the most recent certificate provided pursuant
to this Section 20) to have been given by an Authorized Person.

21. Agreement and Termination.

(a) This Agreement shall control and govern the relationship between the two
parties during all times that the services for investment advice and portfolio
management are being performed and supersedes all other agreements, contracts
and understandings, whether written or oral, relating to the subject matter
hereof.

(b) Unless terminated earlier in accordance with Section 21(c) or (d), this
Agreement shall have an initial term of three (3) years, which shall be
automatically extended for additional one year periods until terminated.

(c) Either party can terminate this Agreement upon thirty (30) days’ written
notice prior to the end of the month that the Account is to be closed, provided
that (i) the Adviser can waive all or part of such notice period and (ii) the
Client, in its sole discretion, can extend the Distribution Date (as defined
below).

(d) In the event that the value of the Account declines by twenty-five percent
(25%) in a six (6) month period (excluding withdrawals by the Client pursuant to
Section 7), the Client may terminate this Agreement at any time upon five
(5) days’ written notice.

(e) In the event of a termination pursuant to Section 21(c) or (d), the Adviser
shall have the option to monetize the assets in the Account and provide cash
and/or cash equivalents in lieu of the assets in the Account to the Client at
the end of the month following the month in which the adviser receives the
notice of termination (the “Distribution Date”), provided that the value of the
cash and/or cash equivalents

 

8



--------------------------------------------------------------------------------

disbursed to the Client equals or exceeds the Net Asset Value of the Account
according to the monthly report (provided in accordance with Section 8) for the
month in which the termination notice was provided (the “Termination Value”).
Notwithstanding the previous sentence, within ten (10) days of a notice of
termination by the Client, the Adviser shall have the option to request one
fifteen (15) day extension of the Distribution Date if it requires the
additional time in order to monetize the assets in the Account at the
Termination Value. In the event that the Client refuses to grant such extension
request, the Client acknowledges that the amount of cash or cash equivalents
distributed to the Client on the Distribution Date in lieu of the assets in the
Account may be less than the Termination Value.

22. Arbitration. Notwithstanding anything herein to the contrary, all disputes
among the parties arising out of or relating to this Agreement shall be resolved
by final and binding arbitration in Miami, Florida, conducted by a single
arbitrator pursuant to the commercial arbitration rules of the American
Arbitration Association then in effect. Depositions may be taken and other
discovery may be obtained during such arbitration proceedings to the same extent
as authorized in civil juridical proceedings. Any award issued as a result of
such arbitration shall be final and binding between the parties thereto and not
subject to any judicial review whatsoever, and shall be enforceable by any court
having jurisdiction over the party against whom enforcement is sought. The
parties shall cause the arbitrator to reduce its findings of fact and
conclusions of law to writing. The parties shall direct the arbitrator to
allocate the responsibility to pay the costs and expenses of the arbitration
(including, but not limited to, attorneys’ fees and expenses and the costs of
the arbitrator) between the parties to the arbitration on the basis of the
relative extent to which the arbitrator determines the parties have prevailed in
the arbitration. In addition, each party shall be entitled to collect its costs
and expenses (including, but not limited to, attorneys’ fees and expenses)
incurred in enforcing any arbitration award.

23. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
five (5) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 5:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopy machine). If any notice, demand, consent, request, instruction
or other communication cannot be delivered because of a changed address or
facsimile number of which no notice was given (in accordance with this
Section 23), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day after the notice is sent (as evidenced by a sworn affidavit
of the sender). All such notices, demands, consents, requests, instructions and
other communications will be sent to the following addresses or facsimile
numbers as applicable:

 

9



--------------------------------------------------------------------------------

To the Client:

   Horizon Fund III, Inc.    c/o CompuCredit Corporation    245 Perimeter Center
Parkway    Suite 600    Atlanta, Georgia 30346    Attn: General Counsel   
Facsimile: (770) 206-6187 With a copy to:    Troutman Sanders LLP    Bank of
America Plaza    600 Peachtree Street, N.E.    Suite 5200    Atlanta, Georgia
30308    Attn.: W. Brinkley Dickerson, Jr.    Facsimile: (404) 962-6743
To the Adviser:    United Capital Asset Management LLC    240 Crandon Boulevard
   Suite 101    Key Biscayne, Florida 33149    Attn: Randi L. Sanders   
Facsimile: (305) 423-4289

or to such other address or facsimile number as a party may have furnished to
the other parties in writing in accordance herewith. Any notice, consent,
direction, approval, instruction, request or other communication given in
accordance with this Section 23 shall be effective after it is received by the
intended recipient.

24. Futures Contracts. SHOULD ADVISER TRANSACT IN FUTURES CONTRACTS FOR CLIENT’S
ACCOUNT, CLIENT UNDERSTANDS THAT PURSUANT TO AN EXEMPTION FROM THE COMMODITY
FUTURES TRADING COMMISSION (“CFTC”) IN CONNECTION WITH ACCOUNTS OF QUALIFIED
ELIGIBLE CLIENTS, THIS ACCOUNT DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN,
FILED WITH THE CFTC. THE CFTC DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN
A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF THE COMMODITY TRADING
ADVISER DISCLOSURE. CONSEQUENTLY, THE CFTC HAS NOT REVIEWED OR APPROVED THIS
TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.

25. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to that State’s
conflicts of laws provisions that would defer to, or result in the application
of, the substantive laws of another jurisdiction.

 

10



--------------------------------------------------------------------------------

26. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

27. Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors, transferees and permitted assigns
as provided herein. The Adviser may not assign this Agreement (including its
rights and duties hereunder) without the written consent of the Client, which
consent may be withheld in the Client’s sole and absolute discretion. The
Adviser shall give the Client notice not later than ten (10) business days prior
to such assignment. The Client may not assign or transfer this Agreement without
the prior written consent of the Adviser.

28. Indulgences Not Waivers. Neither the failure nor any delay on the part of
any party hereto to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

29. Titles Not to Affect Interpretation. The titles of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

30. Provisions Separable. In case any provision in this Agreement shall be
invalid, illegal or unenforceable as written, such provision shall be construed
in the manner most closely resembling the apparent intent of the parties with
respect to such provision so as to be valid, legal and enforceable; provided,
however, that if there is no basis for such a construction, such provision shall
be ineffective only to the extent of such invalidity, illegality or
unenforceability and, unless the ineffectiveness of such provision destroys the
basis of the bargain for one of the parties to this Agreement, the validity,
legality and enforceability of the remaining provisions hereof or thereof shall
not in any way be affected or impaired thereby.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

HORIZON FUND III, INC. By:  

/s/ Joshua C. Miller

Name:   Joshua C. Miller Title:   Assistant Secretary
UNITED CAPITAL ASSET MANAGEMENT LLC By:  

/s/ D. John Devaney

Name:   D. John Devaney Title:   Chief Executive Officer

 

12